NOS. 12-12-00039-CR
                                     12-12-00040-CR

                       IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CHARLES EVERETT WINTTERS,                         §           APPEALS FROM THE 7TH
APPELLANT

V.                                                §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §           SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Charles Everett Wintters appeals his convictions for possession with intent to deliver
methamphetamine and delivery of methamphetamine. Appellant pleaded guilty and the trial
court assessed punishment at forty years of imprisonment in each case, the sentences to run
concurrently. Appellant’s counsel filed a motion to withdraw and a brief in support of that
motion in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We modify and affirm as
modified.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he is
well acquainted with the facts in these cases and has diligently reviewed the appellate records. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history of the cases, and
further states that Appellant’s counsel is of the opinion that the records reflect no reversible error
and counsel is unable to raise any arguable issues for appeal.1 We have considered counsel’s brief
and conducted our own independent review of the records. We have found no reversible error.
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
         Although not an arguable issue, counsel has noted that the judgments in each case reflect
pleas and findings of “true” to a “Jurisdictional Paragraph.” The record shows there was no
jurisdictional paragraph in the indictment. We modify the judgments in each case to delete the
pleas and findings of “true” to a “Jurisdictional Paragraph.” See Bigley v. State, 865 S.W.2d 26,
27-28 (Tex. Crim. App. 1993).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeals
are wholly frivolous. Accordingly, his motion to withdraw is hereby granted, and the trial court’s
judgments are affirmed as modified. See In re Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of these cases by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this opinion or the date the last timely filed motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the
clerk for the Texas Court of Criminal Appeals along with the rest of the filings in the case. See
TEX. R. APP. P. 68.3(a).            Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered March 13, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                              (DO NOT PUBLISH)
         1
           Counsel for Appellant has certified that he provided Appellant with a copy of this brief. Appellant was
given time to file his own brief in this cause. The time for filing such a brief has expired, and we have not received a
pro se brief.



                                                           2
                                COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                        JUDGMENT

                                        MARCH 13, 2013


                                     NOS. 12-12-00039-CR
                                            12-12-00040-CR


                             CHARLES EVERETT WINTTERS,
                                      Appellant
                                         V.
                                THE STATE OF TEXAS,
                                      Appellee


                            Appeals from the 7th Judicial District Court
                 of Smith County, Texas. (Tr.Ct.Nos. 007-0333-11; 007-0334-11)



                     THESE CAUSES came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there were no reversible errors in the
judgments.

                        It is ORDERED, ADJUDGED and DECREED that the pleas and findings of true
to a Jurisdictional Paragraph are deleted.

                     It is further ORDERED, ADJUDGED and DECREED that Appellant’s counsel’s
motion to withdraw is granted, the judgments of the court below, as modified, are affirmed, and that
this decision be certified to the court below for observance.
                        By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                          4